Citation Nr: 1641588	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ring finger residual disability, to include a flexion contracture of the proximal interphalangeal (PIP) joint and fracture of the left fourth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In April 2015 the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the electronic claims file.  During the April 2015 Board hearing, the Veteran requested and was granted a period of 30 days within which to submit private medical records and lay statements in support of the appeal.  This evidence has been received and associated with the claims file. 

When this case was previously before the Board in June 2015, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA system.  The Board has reviewed the record maintained in the Veteran's paperless claims processing system files.


FINDING OF FACT

A left ring finger residual disability, to include a flexion contracture of the PIP joint and fracture of the left fourth metacarpal, is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a left ring finger residual disability, to include a flexion contracture of the PIP joint and fracture of the left fourth metacarpal, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Prior Board Remand

As directed by the June 2015 Board remand, the Veteran was afforded an additional VA examination in October 2015.  Given this development, the Board finds that there has been substantial compliance with prior remand directives, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

Duties to Notify and Assist

In correspondence dated in April 2012, prior to the June 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A.§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), known as the Veterans Claims Assistance Act of 2000 (VCAA).  The appeal of service connection has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis 

The Veteran asserts that a left ring finger residual disability is etiologically related to service.  Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, a left ring finger residual disability is not considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

VA records confirm diagnoses of flexion contracture of the PIP joint and fracture of the left fourth metacarpal.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran has described two injuries, one that occurred during service, and one that occurred post-service.  Regarding the in-service injury, the Veteran reports that he injured his left ring finger when he was pushed out of a window.  The Veteran reports that he grabbed the ledge of the window to prevent himself from falling, but his ring caught the edge of the window causing a laceration to his ring finger.  A July 1973 service treatment record indicates that the Veteran's laceration was cleaned and dressed, and he was instructed to return to the clinic for possible sutures.  Accordingly, Hickson element (2) is met.  

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current flexion contracture of the PIP joint and fracture of the left fourth metacarpal and service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Initially, the Board notes that regarding the post-service injury, the Veteran testified that he fractured his left fourth metacarpal when he fell out of a boat onto a rock.  He further testified that he was unable to properly brace himself due to the limited movement in his left ring finger. 

The Veteran testified that he has experienced pain and limited motion in the ring finger ever since the July 1973 injury. 

The Veteran was afforded a VA examination in June 2012 in which the examiner noted a contemporaneous radiographic imaging report that revealed an old healed oblique fracture deformity of the fourth metacarpal.  The VA examiner indicated that the Veteran's current residual symptoms of pain and a flexion contracture were the result of the ring finger fracture, which was "not a result of or aggravation of events which occurred while in service."  The VA examiner further indicated that "there is no objective medical evidence that the Veteran sustained a fracture to this finger during service."  The Board notes that pertinent private medical records were not available for review by the VA examiner.

A supplemental VA medical opinion was obtained in September 2013 to address the likelihood of a tendon injury occurring concomitant with the ring finger laceration in July 1973.  The VA examiner reviewed the June 2012 VA examination report and a September 2012 treatment record from a private plastic hand surgeon.  According to the September 2012 private treatment record, the Veteran reported having undergone surgical repair of a ring finger flexor tendon and subsequently, developed a nerve injury.  The September 2013 VA examiner found no evidence of a flexor tendon repair and therefore concluded that the Veteran's claimed condition of tendon damage was less likely than not incurred in or caused by the in-service injury.  At the April 2015 Board hearing, the Veteran clarified that he never underwent a surgical flexor tendon repair. 

In the June 2015 remand, the Board found the VA opinions to be based on inaccurate factual bases and that they did not fully address the Veteran's contentions.  Therefore, the Board finds that the opinions are limited in probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

In response to the Board's remand, the Veteran was afforded a VA examination in October 2015 in which the examiner opined that it was at least as likely as not (a 50 percent probability or greater) that the current left ring finger residual disability, other than the already service-connected laceration of the left ring finger, began during service or was otherwise etiologically related to active service.  The examiner stated that there were treatment notes describing left 4th finger flexion contracture after the second injury in 1987; the examiner outlined the pertinent treatment records.  The examiner stated that when the Veteran was seen in 1987 for the fractured left fourth metacarpal bone, he already had the flexion contracture deformity.  The examiner also opined it was at least as likely as not (a 50 percent probability or greater) that the Veteran's left fourth metacarpal fracture sustained in 1987 and any resultant residual disability was either proximately due to, or aggravated by, any residuals from the 1973 in-service left ring finger injury.  The examiner stated that after service, the Veteran fell while fishing and broke the left fourth metacarpal bone and received a short arm cast.  The examiner stated that she did not see treatment notes regarding the Veteran having surgery to correct the "old tendon injury".  She noted that the flexion contracture became worse in 2009.  The examiner cited a study that noted that motion of the proximal interphalangeal joint requires bony support, intact articular surfaces, unimpeded tendon gliding, and uncompromised integrity of the collateral ligaments and volar plate; deficiency in any one of these structural requirements can lead to a loss of finger joint motion and decreased hand function.

The Board assigns great probative value to this opinion as it was based upon review of the Veteran's record, examination of the Veteran, and pertinent medical literature.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal, 5 Vet. App. 458, 46; Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board finds that the only probative evidence of record supports the Veteran's claim for service connection for his left ring finger residual disability.

Based on the foregoing, the Board finds that the weight of the evidence supports the Veteran's claim for service connection for a left ring finger residual disability.


ORDER

Service connection for a left ring finger residual disability, to include a flexion contracture of the PIP joint and fracture of the left fourth metacarpal, is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


